Citation Nr: 1228319	
Decision Date: 08/16/12    Archive Date: 08/21/12

DOCKET NO.  08-26 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a lumbar spine disorder, to include as secondary to service-connected disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran had active duty service from October 1988 to November 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision issued in February 2008 by the Department of Veterans Affairs (VA) Regional Office (RO), which, in pertinent part, denied service connection for a lumbar spine disorder. The Veteran timely appealed that issue.

In April 2011, the Veteran testified at a Travel Board hearing before a Veterans Law Judge (VLJ) who is no longer employed at the Board. A copy of the hearing transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required.


REMAND

The Veteran testified before a VLJ at a Travel Board hearing in April 2011; however, that VLJ is no longer at the Board. The law requires that the VLJ who conducted a hearing shall participate in making the final determination of the claim. 38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2011). By a June 2012 letter, the Veteran was given the opportunity to request another Board hearing. In July 2012, the Veteran requested a new Travel Board hearing. Since the RO schedules Travel Board hearings, a remand of this matter is warranted.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing at the RO at the earliest available opportunity. The RO should notify the Veteran and his representative of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b) (2011). After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


